Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of PureDepth, Inc. do hereby certify that: (a) the quarterly report on Form 10-Q of PureDepth, Inc. for the three months ended April 30, 2008 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of PureDepth, Inc. Dated: June 13, 2008 /s/ Jonathan J. McCaman Jonathan J. McCaman, President (Principal Executive Officer) and Chief Financial Officer
